Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 7-9-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 18-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 depends from cancelled claim 17 and therefore it is unclear from which claim it is to depend from. For purposes of the prior art rejections that follow, claim 18 is considered as being dependent upon claim 15.


Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15, 18-19 and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO No. 96/31117 to Graham in view of U.S. Patent No. 8,371,245 to Papadoyianis et al.
Referring to claim 15, Graham discloses  a device for farming mollusks, comprising containers – at 28, configured to contain mollusks – see figures 1-2, and connected to at least one ballast – at 19 – see figures 1-2, the device comprising at least a first pivot axle which is horizontal – see at 12, parallel to a longitudinal direction – see figures 1-3, and at least two rigid 
Referring to claim 18, Graham as modified by Papadoyianis et al. further discloses each container comprises a fluid tight first float – at 21 – see figures 1-3 of Graham, and a second float provided with at least one hole allowing the second float to fill with or empty of water at a rate dependent on a cross section of the hole – see at 30,32 in figures 7a-7b of Papadoyianis et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Graham and add the filling and emptying of the float with water as disclosed by Papadoyianis et al., so as to yield the predictable result of allowing for the user to adjust the movement and location of the device in water as desired at any time during use of the device. Graham as modified by Papadoyianis et al. does not disclose the fluid tight float is continuously full of air. However, it would have been obvious to one of ordinary skill in the art to take the device of Graham as modified by Papadoyianis et al. and add the float filled with any material including the claimed air, so as to yield the predictable result of giving the device the desired buoyancy.
Referring to claim 19, Graham as modified by Papadoyianis et al. further discloses each container comprises, on each side of a plane passing through the second pivot axle – at 12, a fluid tight first float – at 21, and a second float provided with at least one hole – see at another of 21 – see figures 1-3 of Graham and see floats with holes – at 30,32 in figures 7a-7b of Papadoyianis et al., where a plane can extend through each of items 12,19,21 such as a vertical plane aligned with the arm – at 15. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Graham and add the filling and emptying of the float with water as disclosed by Papadoyianis et al., so as to yield the predictable result of allowing for the user to 
Referring to claim 21, Graham as modified by Papadoyianis et al. does not disclose each arm has a length greater than or equal to 0.5 m. However, it would have been obvious to one of ordinary skill in the art to take the device of Graham as modified by Papadoyianis et al. and add make the arms any desired size including the claimed length of greater than or equal to 0.5m, so as to yield the predictable result of making the device of sufficient size to grow/culture the desired amount of shellfish. 
Referring to claim 22, Graham as modified by Papadoyianis et al. further discloses each container – at 28, comprises, in a plane perpendicular to the longitudinal direction – vertical plane, a cross section with a curved profile in order to encourage a phenomenon of rolling – see curved circular shape of 28 in figures 1-3 of Graham.
Referring to claim 23, Graham as modified by Papadoyianis et al. further discloses the containers are rigid and have a circular, oval or oblong section – see circular shape at 28 in figures 1-3 of Graham.
Referring to claim 24, Graham as modified by Papadoyianis et al. further discloses two ballasts – at 21, arranged on either side of the first pivot axle – at 12, and connected by arms to the first pivot axle – see at 15,16,20 in figures 1-3 of Graham.
Referring to claim 25, Graham as modified by Papadoyianis et al. further discloses the first pivot axle – at 12, is able to float – see figures 1-3 of Graham, and is immobilized in a direction perpendicular to the longitudinal direction – see at 12-16 in figures 1-3 of Graham.
Referring to claim 26, Graham as modified by Papadoyianis et al. further discloses a method for farming oysters using a farming device as claimed in claim 15 – see rejection of 
Referring to claim 27, Graham as modified by Papadoyianis et al. further discloses the containers are out of the water when positioned in the high position in order to generate a phenomenon of exposure – see figures 1-3 of Graham and – see figures 1-7b of Papadoyianis et al.
Referring to claim 28, Graham as modified by Papadoyianis et al. further discloses the containers – at 28, pivot freely about a second pivot axle – at 23, which pivot about the first pivot axle – at 12 – see figures 1-3 of Graham.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham as modified by Papadoyianis et al. as applied to claim 18 above, and further in view of JP Patent No. 2005/253424 to Suzuki et al.
Referring to claim 20, Graham as modified by Papadoyianis et al. does not disclose the cross section of the at least one hole in each float is adjusted so that the rate of filling of the float .

Response to Arguments

4.	Applicant’s amended abstract dated 7-9-21 obviates the objections detailed in the last office action dated 4-13-21. 
	Applicant’s claim amendments dated 7-9-21 obviates the 35 U.S.C. 112(b) rejections of claim 15 detailed in the last office action dated 4-13-21.
	Regarding the 35 U.S.C. 112(b) rejections of claim 24, applicant’s claim amendments dated 7-9-21 do not overcome these rejections in that it is still unclear to whether the arms claimed in claim 24 are the same or different than the arms claimed in parent claim 15. 
	Regarding the prior art rejections of claim 15, the Graham reference WO 96/31117 discloses at least a second pivot axle – at 23, connected to the first pivot axle – at 12 – see figures 1-3 of Graham, and configured to pivot about the first pivot axle – see figures 1-3, where item 23 pivots about axle – at 12 as seen in figure 1, and further discloses at least one of the containers – at 28, being connected to the second pivot axle – at 23 – see figures 1-3 of Graham, about which the at least one container can pivot freely – see figures 1-3 of Graham where each container – at 28 can pivot freely about the axles – at 23 of the other container – at 28. Applicant has not 
	Regarding the prior art rejections of claims 18-28, applicant relies upon the same arguments with respect to parent claim 15 discussed earlier.  

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643